DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 11/12/2021 via RCE. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 8-10 and 18-20 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 9, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding the U.S.C §101 rejections, the 101 rejections are withdrawn for claims 1-9. However, a 112(a) rejection was given to claim 1 for lack of written description for the limitation: “controlling online digital content based upon the mobile friendliness 
The arguments regarding the prior art directed to the combination of feature sets determined to be more discriminative for claim 1 are responded to below. 
Applicant argues: Applicant argues that the amended limitations to claim 1 do not recite a judicial exception on page 10 of the remarks. Applicant further remarks that the “controlling” step of claim 1 provides an improvement in a technical field on page 11 of the remarks.
Examiner response:  Examiner respectfully disagrees. Claims 10 and 18 does not recite the same amended language such as the “controlling” and “discriminative” steps as in claim 1. Furthermore, the 101 rejections for claim 1 have been withdrawn, however, a 112(a) rejection has been issued in regards to the “controlling” limitation of claim 1. Claim 10 and 18 still recites an abstract idea with no additional elements that integrate into a practical application. Arguments are not persuasive. 
Applicant argues: Applicant argues that Lalmas does not teach “a combination of feature sets determined to be more discriminative at distinguishing between classes of mobile friendliness of the landing page than one or more other feature sets” and cites to page 7 of Lalmas in regards to claim 1 on page 14 of the remarks.
Examiner response: Examiner respectfully disagrees. Specifically, Applicant cites to “This means that similarity features do not provide significant insights to discriminate between high and low quality ads.” (pg. 1935). However, Lalmas is simply discussing the ranking of features and how the feature set of similarities (pg. 1934, section 4.3; “SIM (S) Features. This group of features captures the similarity of the landing page with the creative text displayed within the stream.”) does not do well at classifying the landing page and is ranked low compared to the other feature sets (pg. 1935, section 4.6; The first similarity feature (similarityNoun) is ranked 11-th when using the C-S set.). Furthermore, Table 2 on page 1935 shows how well the combination of feature sets (e.g. C, C-S, C-S-H) perform based on an AUC score at performing the classification of a landing page to determine whether it is mobile optimized. Arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the newly controlling online digital content based upon the mobile friendliness classification”. However, there appears to be no support in the specification for this new limitation where one of ordinary skill in the art can determine how online digital content can be controlled based on the mobile friendliness classification. Applicant cites to paragraphs [0012], [0014], [0015], and [0054] as being support for the new limitation however, nowhere does it mention in these paragraphs that the digital content is controlled based on the mobile friendliness classification. The closest support the Examiner could find was in paragraph [0012] “As such, in some instances, evaluating mobile landing pages may, for example, be useful to at least partially measure actual user engagement (e.g., a click, etc.) and/or potentially predict user post-click behavior (e.g., dwell time, etc.) and, thus, improve quality of particular digital content, such as one or more ads tailored for mobile devices as well as long-term ad revenue, among other things.” However, the one of ads more tailored is only describing the intended result, it does not disclose that the system is controlling the digital content. In fact, it has no detail at all on how the digital content is controlled. Claims 2-9 are dependent claims that do not cure the deficiencies and are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least “device readable medium” which is not defined to exclude carrier waves/signals.

Claims 10-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-9 are directed to method, claims 10-17 are directed to a system comprising at least a device, and claims 18-20 are directed to a device readable medium which can include signals/carrier waves. Thus, claims 18-20 do not fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any 
Claim 10 recites:
Step 2A, Prong 1
“identify features of a landing page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can observe features of a landing page.).
“determine, based upon the features of the landing page, a number of a first type of data accessible on the landinq page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can observe a number of a first type of data that is accessible based on the features of the landing page.).
“and predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user based upon the number of the first type of data accessible on the landing page” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental 
“wherein predicting the mobile friendliness classification comprises: 
traversing two or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon one or more rules specifying one or more ranges for one or more particular feature values,” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can traverse a simple tree with one root and two leaf nodes based on a range with the aide of pen and paper).
“wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees; and
a second class associated with a second tree of the two or more trees”
 (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a class associated with two or more trees).
“determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the mobile friendliness classification is based upon the final class.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a final class based on two or more classes.).
Step 2A, Prong 2
“A system comprising: at least one computing device, the at least one computing device to” (The system and device are understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“A system comprising: at least one computing device, the at least one computing device to” (The system and device are understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
“wherein the at least one computing device is to predict an aesthetic appeal classification of the landing page.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions
Step 2A, Prong 2
“wherein the features of the landing page comprise at least one of visual features or intrinsic features” (The specification of the landing page comprising visual or intrinsic features is understood to be a field of use limitation.)
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the features of the landing page comprise one or more of visual features or intrinsic features.” (The specification of the landing page comprising visual or intrinsic features is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions
Step 2A, Prong 2
“wherein the visual features comprise color- type features.” (The specification of feature comprising color-type is understood to be a field of use limitation.)
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the visual features comprise color- type features.” (The specification of feature comprising color-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to 
Claim 14 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions. 
Step 2A, Prong 2
“wherein the visual features comprise contrast- type features.” (The specification of feature comprising contrast-type is understood to be a field of use limitation.)
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the visual features comprise contrast- type features.” (The specification of feature comprising contrast-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the visual features comprise image quality-type features.” (The specification of feature comprising quality-type is understood to be a field of use limitation.)
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the visual features comprise image quality-type features.” (The specification of feature comprising quality-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the visual features comprise image layout-type features” (The specification of feature comprising layout-type is understood to be a field of use limitation.)
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the visual features comprise image layout-type features” (The specification of feature comprising layout-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the first type of data are links” (The specification of the first type 
“computing device” (The device is understood to be generic computer equipment.)
The claim does not have additional elements that integrate into a practical application.
Step 2B
“wherein the first type of data are links” (The specification of the first type comprising links is understood to be a field of use limitation. See MPEP 2106.05(h).)
 “computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
“identifying features of a landing page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can observe features of a landing page.).
 “predicting, based upon the features of the landinq page, a classification of the landing page as to post-click user experience of a mobile device user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict a classification of a landing page based on features of a landing page.).
“wherein predicting the classification comprises: 
traversing two or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon one or more rules specifying one or more ranges for one or more particular feature values,”  (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can traverse a simple tree with one root and two leaf nodes based on a range with the aide of pen and paper).
“wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees; and 
a second class associated with a second tree of the two or more trees;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can observe a class associated with two or more trees).
“determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the classification is based upon the final class.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a final class based on two or more classes.).
Step 2A, Prong 2
 “A device readable medium comprising instructions that when executed by a processor perform operations comprising” (The device and processor are 
…machine learning (ML) classification (This is directed to mere instructions to implement an abstract idea of classifying using a generic computer component, MPEP 2106.05(f)).
The claim does not have additional elements that integrate into a practical application.
Step 2B
“A device readable medium comprising instructions that when executed by a processor perform operations comprising” (The device and processor are understood to be generic computer equipment. See MPEP 2106.05(f).)
…machine learning (ML) classification (This is directed to mere instructions to implement an abstract idea of classifying using a generic computer component, MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is are rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Golan et al. (US-20140281878-A1).
Regarding Claim 1,
Lalmas teaches a method comprising: 
identifying features of a landing page capable of predicting a machine learning (ML) classification of the landing page as to post-click experience of a mobile device user (Laimas Section 4.3 "exploiting features extracted from the landing pages to categorise ads" teaches a variety of features identified in landing pages and Section 4.4 teaches using those features to predict quality (i.e. user experience)); 
determining, based upon the features of the landing page capable of predicting the ML classification (Pg. 1934, section 4.3; This section shows feature sets denoted by C, S, and H.), a combination of feature sets (pg. 1935, section 4.6; When the classifier is trained using only content features (C) or both content and similarity features (C-S), clickToCall is the most important signal. The first similarity feature (similarityNoun) is ranked 11-th when using the C-S set. This means that similarity features do not provide significant insights to discriminate between high and low quality ads. This is even more evident when using the C-S-H set, where no similarity features appear in the top-15 list. Feature sets can be combined for classification.) determined to be more discriminative at distinguishing between classes of mobile friendliness of the landing page than one or more other feature sets (pg. 1935, section 4.6; We show the importance of each set of features, namely C, C-S and C-S-H. We limit our analysis to the GBDT classifier and use the technique implemented in the scikit-learn toolkit. This technique can naturally be used to induce a ranking of the “importance” of features in a regression or classification problem. Table 4 shows the top-15 features ranked according to their importance scores as output by GBDT when trained for predicting ad quality on the basis of dwell time being above a fixed threshold. The feature sets are ranked based on how well they classify (distinguish) the landing page. Also see table 2.);
predicting a mobile friendliness classification of the landing page (pg. 1933; However, a preliminary analysis done on the landing pages of the ads in our dataset showed that, when served on a mobile device, some of the landing pages were not mobile-optimised, which is likely to have a negative effect on users [16]. In optimised version, landing pages have typically larger buttons, no long text paragraphs, and a single large image of the product advertised in the middle of the page. To see the effect of this on the ad post-click experience, and the extent to which this reflects the quality of the ad, we designed a mechanism to automatically detect when a landing page is mobile-optimised or not.) based upon the combination of feature sets (pg. 1935, section 4.6; We show the importance of each set of features, namely C, C-S and C-S-H. We limit our analysis to the GBDT classifier and use the technique implemented in the scikit-learn toolkit.); and 

controlling online digital content based upon the … classification.
However, Golan (US 20140281878 A1) teaches
controlling online digital content based upon the … classification (para [0061] By configuring the cluster-classification-component 130 with the classification model 147, the system 100 is ready to receive new web pages 142, to automatically generate new clusters 149 for the new web pages, automatically classify those new clusters 149, and automatically annotate the new web page 142. And para [0071] New web pages 142 are automatically annotated with names that are aligned with the names of the training clusters 143, according to one embodiment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of classifying a landing page of Lalmas with the method of annotating a webpage based on a classification of Golan.
Doing so would allow for automatically annotating a webpage. Auto populate a web page/landing page without human intervention can potentially lead reducing the amount of time spent analyzing the webpage (para [0028]). 

Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Golan, as applied above, and further in view of Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 2,
Lalmas and Golan teach the method of claim 1. 
	Lalmas and Golan do not explicitly disclose
wherein the predicting the ML classification of the landing page comprising predicting an aesthetic appeal classification of the landing page.  
However, Datta teaches
wherein the predicting the ML classification of the landing page comprising predicting an aesthetic appeal classification of the landing page (Datta Section 1.3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Lalmas-Golan and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 3,

Regarding Claim 4,
Lalmas, Golan, and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying color-type features (Datta Section 2 "We use the following notation: The RGB data of each image is converted to HSV color space" teaches color-type features of an image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 5,
Lalmas, Golan, and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying contrast-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches identifying contrast-type features of an image).
 art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 6,
Lalmas, Golan, and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying image quality-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches quality-type features as understood in the instant specification Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 7,
Lalmas, Golan, and Datta teach the method of claim 3. Lalmas further teaches wherein identifying the visual features comprises identifying image layout-type features (Lalmas "imageHeight" and "imageWidth").
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Golan, as applied above, and further in view of Kae et al. (“Categorization of Display Ads using Image and Landing Page Features”).
Regarding Claim 8,
Lalmas and Golan teach the method of claim 1, 
	Lalmas does not explicitly disclose
comprising determining that predictive performance of a combination of at least an image-related feature and an markup language-related feature is similar to predictive performance of an individual image-related feature.
However, Kae teaches
comprising determining that predictive performance of a combination of at least an image-related feature (pg. 4; section 2.2.2 We extract text features from display ad images using the popular open-source OCR program, Tesseract [1]. OCR features (i.e. image-related features).) and an markup language-related feature (pg. 4; section 2.2.4; The title and meta tags are processed in a similar fashion to the text from the body tag (see Section 2.2.3). We treat these features as a signature of the landing page and hence refer to them as LP features as opposed to Content which we reserve for the textual features extracted from the body tag of the page. LP features (i.e. markup language-related feature).) is similar to predictive performance of an individual image-related feature (pg. 6, table 5; Table 5 shows the AUC for only the image features (OCR) which is .9 and the AUC for the LP and OCR, .91, which are similar.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the features for classifying a landing page of Lalmas-Golan with the OCR features of Kae.
Doing so would allow for improving categorization for the landing page. OCR feature provide useful insight into predicting the categorization of an ad with a limited amount of training samples (Abs.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Golan, as applied above, and further in view of Ahire (US-9697248-B1).
Regarding Claim 9,
The method of claim 1, Lalmas further teaches wherein the combination of feature sets are determined to be more discriminative at distinguishing between the classes of mobile friendliness of the landing page than the one or more other feature sets (pg. 1935, section 4.6; We show the importance of each set of features, namely C, C-S and C-S-H. We limit our analysis to the GBDT classifier and use the technique implemented in the scikit-learn toolkit. This technique can naturally be used to induce a ranking of the “importance” of features in a regression or classification problem. Table 4 shows the top-15 features ranked according to their importance scores as output by GBDT when trained for predicting ad quality on the basis of dwell time being above a fixed threshold. The feature sets are ranked based on how well they classify (distinguish) the landing page. Also see table 2.).

	…using out-of-bag permutations.
However, Ahrie (US 9697248 B1) teaches 
…using out-of-bag permutations (Col. 9 lines 52-55; The importance score for the j.sup.th feature is computed by averaging the difference in the out-of-bag error before and after the permutation over all of the trees.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gradient boosted decision tree of Lalmas with the out-of-bag permutations of Ahrie.
Doing so would allow for ranking the importance of features. Determining important features is important for the classifier because it high ranking features help determine the classification result with better accuracy (Col. 9 lines 49-56).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Agrawal et al. (“Multi-label learning with millions of labels: Recommending advertiser bid phrases for web pages”).
Regarding Claim 10,
Lalmas teaches a system comprising: at least one computing device, the at least one computing device to: 
identify features of a landing page (Laimas Section 4.3 "exploiting features extracted from the landing pages to categorise ads" teaches a variety of 
determine, based upon the features of the landing page, a number of a first type of data accessible on the landing page (pg. 1934, section 4.3; “Inspired by previous work [2, 3, 6, 11] exploiting features extracted from the landing pages to categorise ads, our understanding of the problem at hand and our own expertise and common sense, we define three sets of features.” And “numClickable: number of clickables.”); and 
predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user (pg. 1933; However, a preliminary analysis done on the landing pages of the ads in our dataset showed that, when served on a mobile device, some of the landing pages were not mobile-optimised, which is likely to have a negative effect on users [16]. In optimised version, landing pages have typically larger buttons, no long text paragraphs, and a single large image of the product advertised in the middle of the page. To see the effect of this on the ad post-click experience, and the extent to which this reflects the quality of the ad, we designed a mechanism to automatically detect when a landing page is mobile-optimised or not. And pg. 1934, section 3.4; isMobileOptimised: the result of the classifier as discussed in Section 3.) based upon the number of the first type of data accessible on the landing page (pg. 1933; We first downloaded the landing pages, rendered them and extracted seven features. We used features such as the size in bytes of the HTML landing page, and whether the page contains an apple touch icon… We fed the feature representation of the landing pages in our annotated dataset to a Gradient Boosted Decision Tree classifier, and we estimated its quality using leaveone-out cross validation (LOOCV).),
Lalmas does not explicitly disclose
wherein predicting the mobile friendliness classification comprises:
 traversing two or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon one or more rules specifying one or more ranges for one or more particular feature values, 
wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees; and 
a second class associated with a second tree of the two or more trees; and 
determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the mobile friendliness classification is based upon the final class.
However, Agrawal teaches
wherein predicting the mobile friendliness classification comprises:
 traversing two or more trees associated with the landing page (pg. 14 section 1; Experiments on a large test set of 5 million ads reveal that our MLRF classifier can make at least a hundred recommendations on almost all ad landing pages and that these recommendations are significantly better than those made by ranking based techniques.), from one or more root nodes to one or more leave nodes (pg. 16, section 3.3.1; A random forest is an ensemble of decision trees, each of which is trained on a randomly drawn sample of data points and features. Trees are grown by splitting leaf nodes into a left and right child and partitioning the node’s data points between the two children based on a splitting condition.), based upon one or more rules specifying one or more ranges for one or more particular feature values (pg. 16, section 3.3.1; Splitting conditions (typically) compare a point’s selected feature value to a threshold to determine whether the point should be passed on to the left or right child.), 
wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees (pg. 16 section 3.2; When recommendations are sought for a new ad landing page, the page is passed down the gating tree until it reaches a leaf node. This determines the active label set. One can now use a multi-label classifier of choice, such as a multilabel SVM, by restricting it to the active label set. Note that this is different from learning a decision tree with an SVM as a leaf node classifier, since our leaf node classifiers can be trained on points not present in the particular leaf node. Classifier at the leaf node resulting in a classification/class. Also see paragraph [0029] of instant application.); and 
a second class associated with a second tree of the two or more trees (pg. 16 section 3.2; When recommendations are sought for a new ad landing page, the page is passed down the gating tree until it reaches a leaf node. This determines the active label set. One can now use a multi-label classifier of choice, such as a multilabel SVM, by restricting it to the active label set. Note that this is different from learning a decision tree with an SVM as a leaf node classifier, since our leaf node classifiers can be trained on points not present in the particular leaf node. And pg. 16 section 3.2; We learn an ensemble of randomized gating trees rather than a single tree. More than one tree.); and 
determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the mobile friendliness classification is based upon the final class (pg. 16, 3.3.1; In more detail, one selects a random set of features as well as a set of thresholds for these features, and then chooses the single best feature and threshold that result in minimal Gini index for the two children… There exist many variants for each of the stages of random forest training and some are covered in [9]. Predictions are made by passing a test point through all the trees and then aggregating the class distributions of the leaf nodes containing the test point. Also see paragraph [0029] of instant application which describes a Random Forest (RF) which is also disclosed by Agrawal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing page classifier of Lalmas with the multi-label Random Forests of Agrawal.
	Doing so would allow for handling problems with millions of labels. The MLRF allows the classifier to make predictions in a matter of milliseconds by automatically generating training data without the intervention of a human user. (Abs.) 
Regarding Claim 18,

identifying features of a landing page (Laimas Section 4.3 "exploiting features extracted from the landing pages to categorise ads" teaches a variety of features identified in landing pages and Section 4.4 teaches using those features to predict quality (i.e. user experience)); 
predicting, based upon the features of the landing page, a machine learning (ML) classification of the landing page as to post-click user experience of a mobile device user, (Laimas Section 4.4 and 4.5 teach training three different classifiers that perform differently depending on the features. Pg. 1934; “Only for high dwell time, we report the results for the three classification methods (LogReg, SVM, and GBDT).”  Furthermore, Table 2 shows the performance of the classifiers based on the features on the far left column. Pg. 1935; “We vary tδ to evaluate the impact of the threshold chosen on the prediction ability of the model (best results in bold).” pg. 1935; In Section 3, we showed that dwell time was a good proxy of an ad post-click experience. The LogReg solution showed very good performance in predicting high dwell time, i.e. dwell time being above a given threshold.).
Lalmas does not explicitly disclose
wherein predicting the ML classification comprises: 
traversing two or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon one or more rules specifying one or more ranges for one or more particular feature values, 
wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees; and 
a second class associated with a second tree of the two or more trees; and 
determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the ML classification is based upon the final class.
However, Agrawal teaches
wherein predicting the ML classification comprises: 
traversing two or more trees associated with the landing page (pg. 14 section 1; Experiments on a large test set of 5 million ads reveal that our MLRF classifier can make at least a hundred recommendations on almost all ad landing pages and that these recommendations are significantly better than those made by ranking based techniques.), from one or more root nodes to one or more leave nodes (pg. 16, section 3.3.1; A random forest is an ensemble of decision trees, each of which is trained on a randomly drawn sample of data points and features. Trees are grown by splitting leaf nodes into a left and right child and partitioning the node’s data points between the two children based on a splitting condition.), based upon one or more rules specifying one or more ranqes for one or more particular feature values (pg. 16, section 3.3.1; Splitting conditions (typically) compare a point’s selected feature value to a threshold to determine whether the point should be passed on to the left or right child.), 
wherein the traversing the two or more trees yields two or more different classes comprising: 
a first class associated with a first tree of the two or more trees (pg. 16 section 3.2; When recommendations are sought for a new ad landing page, the page is passed down the gating tree until it reaches a leaf node. This determines the active label set. One can now use a multi-label classifier of choice, such as a multilabel SVM, by restricting it to the active label set. Note that this is different from learning a decision tree with an SVM as a leaf node classifier, since our leaf node classifiers can be trained on points not present in the particular leaf node. Classifier at the leaf node resulting in a classification/class. Also see paragraph [0029] of instant application.); and 
a second class associated with a second tree of the two or more trees (pg. 16 section 3.2; When recommendations are sought for a new ad landing page, the page is passed down the gating tree until it reaches a leaf node. This determines the active label set. One can now use a multi-label classifier of choice, such as a multilabel SVM, by restricting it to the active label set. Note that this is different from learning a decision tree with an SVM as a leaf node classifier, since our leaf node classifiers can be trained on points not present in the particular leaf node. And pg. 16 section 3.2; We learn an ensemble of randomized gating trees rather than a single tree. More than one tree.); and 
determining a final class based upon the two or more different classes comprising the first class and the second class, wherein the ML classification is based upon the final class (pg. 16, 3.3.1; In more detail, one selects a random set of features as well as a set of thresholds for these features, and then chooses the single best feature and threshold that result in minimal Gini index for the two children… There exist many variants for each of the stages of random forest training and some are covered in [9]. Predictions are made by passing a test point through all the trees and then aggregating the class distributions of the leaf nodes containing the test point. Also see paragraph [0029] of instant application which describes a Random Forest (RF) which is also disclosed by Agrawal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing page classifier of Lalmas with the multi-label Random Forests of Agrawal.
	Doing so would allow for handling problems with millions of labels. The MLRF allows the classifier to make predictions in a matter of milliseconds by automatically generating training data without the intervention of a human user. (Abs.) 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Agrawal, as applied above, and further in view of Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 11,
Lalmas and Agrawal teach the system of claim 10. 
	Lalmas and Agrawal does not explicitly disclose

However, Datta teaches
wherein the at least one computing device is to predict an aesthetic appeal classification of the landing page (Datta Section 1.3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Lalmas-Agrawal and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 12,
Lalmas, Agrawal and Datta teach the system of claim 11. Lalmas further teaches wherein the features of the landing page comprise at least one of visual features or intrinsic features (Laimas Section 4.3 identifies a variety of visual features).
Regarding Claim 13,
Lalmas, Agrawal and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise color-type features (Datta Section 2 "We use the following notation: The RGB data of each image is converted to HSV color space" teaches color-type features of an image).
Lalmas-Agrawal and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 14,
Lalmas, Agrawal and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise contrast-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches identifying contrast-type features of an image).
Lalmas-Agrawal and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic Abs.).
Regarding Claim 15,
Lalmas, Agrawal and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise image quality-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches quality-type features as understood in the instant specification Paragraph [0042]).
Lalmas-Agrawal and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Regarding Claim 16,
Lalmas, Agrawal and Datta teach the system of claim 12. Lalmas further teaches wherein the visual features comprise image layout-type features (Lalmas Section 4.3 identifies a variety of image-layout features including "imageHeight" and "imageWidth".
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lalmas/Agrawal, as applied above, and further in view of Thomas et al. ("Design and evaluation of a real-time url spam filtering service."; hereinafter Thomas).
Regarding Claim 17,
Lalmas and Agrawal teach the system of claim 10. 
	Lalmas and Agrawal does not explicitly disclose
wherein the first type of data are links.
However, Thomas teaches
wherein the first type of data are links (pg. 449; Feature Collection. During feature collection, the system visits a URL with an instrumented version of the Firefox web browser to collect page content including HTML and page links, monitor page behavior such as pop-up windows and JavaScript activity, and discover hosting infrastructure. And pg. 450; table 1 “URL features for each link, number of links, ratio of internal domains to external domains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of classifying landing pages of Lalmas with the method of classifying landing pages of Thomas.
Doing so would allow for aiding the landing page classification (pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Agrawal, as applied above, and further in view of Tuladhar et al. (US-20100082421-A1) and Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 19,
Lalmas and Agrawal teach the device readable medium of claim 18. 
	Lalmas and Agrawal do not explicitly disclose
the operations comprising; 
selecting an ML classifier from among a plurality of ML classifiers based upon testing a sample set of landing pages using the plurality of ML classifiers, wherein the predicting is performing using the ML classifier; and 
predicting an aesthetic appeal classification of the landing page.
However, Tuladhar (US 20100082421 A1) teaches
selecting an ML classifier from among a plurality of ML classifiers (para [0043] Block 720 shows the iterative process of comparing a plurality of classifiers and selecting the best one. In some embodiments, the final selection is a combination of a plurality of classifiers, where the weights applied to each classifier are selected to provide the best result.) based upon testing a sample set of landing pages using the plurality of ML classifiers, wherein the predicting is performing using the ML classifier (para [0074] A classifier generated by a regression based on the N-1 training sub-samples is then tested against the remaining sub sample. These steps are repeated by selecting a different one of the N sub samples to be the test sub sample, and generating another classifier based on the remaining N-1 training data sub samples. After multiple iterations, several classifiers are learned, each one with a respectively different one of the sub samples left out, and reserved for testing data. The final prediction is the aggregate of the predictions of the individual classifiers.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of predicting an advertisement quality of Lalmas/Agrawal (pg. 1929, abs.; Finally, we develop a prediction model for advert quality based on dwell time, which was deployed on Yahoo mobile news stream app running on iOS.) with the method of predicting the performance of an advertisement of Tuladhar (para [0011] (4) Landing page quality.)
Doing so would allow for estimating a click through rate for a web page. Predicting a click through rate allows the user to anticipate the amount of traffic a particular ad will receive and optimize a plan for an advertisement accordingly (para [0005]).
Datta teaches
the operations comprising predicting an aesthetic appeal classification of the landing page (Datta Section 1.3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Lalmas-Agrawal and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
 art before the effective filing date of the claimed invention to modify the teachings of Lalmas-Agrawal in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features. A more aesthetically pleasing layout would improve the likelihood of users visiting the web page (Abs.).
Claim is 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lalmas/Agrawal, as applied above, and further in view of Thomas et al. ("Design and evaluation of a real-time url spam filtering service."; hereinafter Thomas) and Tuladhar et al. (US-20100082421-A1).
Regarding Claim 20,
Lalmas and Agrawal teach the device readable medium of claim 18. 
	Lalmas and Agrawal do not explicitly disclose
the operations comprising: 
selecting an ML classifier from among a plurality of ML classifiers based upon testing a sample set of landing pages using the plurality of ML classifiers, wherein the predicting is performing using the ML classifier; and
 predicting a mobile friendliness classification of the landing page based upon a number of links on the landing page.
However, Tuladhar (US 20100082421 A1) teaches
selecting an ML classifier from among a plurality of ML classifiers (para [0043] Block 720 shows the iterative process of comparing a plurality of classifiers and selecting the best one. In some embodiments, the final selection is a combination of a plurality of classifiers, where the weights applied to each classifier are selected to provide the best result.) based upon testing a sample set of landing pages using the plurality of ML classifiers, wherein the predicting is performing using the ML classifier (para [0074] A classifier generated by a regression based on the N-1 training sub-samples is then tested against the remaining sub sample. These steps are repeated by selecting a different one of the N sub samples to be the test sub sample, and generating another classifier based on the remaining N-1 training data sub samples. After multiple iterations, several classifiers are learned, each one with a respectively different one of the sub samples left out, and reserved for testing data. The final prediction is the aggregate of the predictions of the individual classifiers.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of predicting an advertisement quality of Lalmas/Agrawal (pg. 1929, abs.; Finally, we develop a prediction model for advert quality based on dwell time, which was deployed on Yahoo mobile news stream app running on iOS.) with the method of predicting the performance of an advertisement of Tuladhar (para [0011] (4) Landing page quality.)
Doing so would allow for estimating a click through rate for a web page. Predicting a click through rate allows the user to anticipate the amount of traffic a particular ad will receive and optimize a plan for an advertisement accordingly (para [0005]).
Thomas (“Design and Evaluation of a Real-Time URL Spam Filtering Service”) teaches
pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of classifying landing pages of Lalmas/Agrawal with the method of classifying landing pages of Thomas.
Doing so would allow for determining whether a landing page is spam. Determining spam pages may allow users to avoid unwanted advertisements and improve the quality of landing pages the users access (pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121